WENTWORTH,
Judge, concurring.
I find adequate record support for the award of Fund reimbursement on the ground that claimant’s preexisting impairment contributed medically to the need for remedial care and temporary benefits here in question. § 440.49(2)(e), Florida Statutes. The alternative finding of circumstantial contribution is in my opinion an appropriate acknowledgment that the medi*598cal contribution was indirect (as opposed to medical treatment of the prior condition directly), based on testimony that the prior impairment, even if not brought to attention of the treating doctor, prolonged the period of treatment for and recuperation from the new injury. Although the statutory reference to medical or circumstantial contribution is alternative, and may well refer also to circumstantial causation or contribution other than medical as appellant argues with reference to the “but for” merger principle of § 440.49(2)(b)2a, Florida Statutes, the statutory terms do not preclude the reasoning reflected by the deputy’s order.